Title: Andrew Smith to Thomas Jefferson, 18 June 1819
From: Smith, Andrew
To: Jefferson, Thomas


          
            
               Sir
               Richmond 18th June 1819
            
            I beg leave to inform you that the firm of Smith & Riddle no longer exists—the Copartnership was dissolved on the 10th Ulto, on which day your favor of the 6th was Received—The Glass then ordered, has this morning arrived, and I have just seen it delivered to Mr Peyton, with the proper addresses on each Box—all in perfect order—Mr Peyton says he expects a conveyance in a day or two. a Bill of this glass shall be annexed—Amount $68–78—
            Henceforth the Agency for the Glass Manufactory will be conducted in my Individual Name—any future orders so addressed will receive the prompt attention of
            
              Your Mo Obt Servt
              Andw Smith
            
          
          
            
              
                Thos Jefferson Esqr
                To Andrew Smith
                
                Dr
                
              
              
                TJM
                }
                1
                 Box.
                10
                Lights
                24 × 18.
                 best Boston Crown Glass @
                2$–
                20–
                 
                 
              
              
                
                
                1
                Do
                50
                Do
                12 × 12
                   Do    ″
                30–
                15
                 
                35
                –
                
              
              
                TJ L
                }
                1
                Do
                25
                Do
                12 × 12
                   Do    ″
                30–
                 7.50
                 
                
              
              
                
                
                1
                Do
                50
                Do
                18 × 12
                   Do    ″
                52–
                26.
                 
                33
                –
                50
              
              
                
                
                Cash paid Wharfage & Drayage
                
                 
                
                –
                28
              
              
                
                
                
                
                
                
                
                
                 
                
                $
                68
                –
                78
              
            
          
        